Citation Nr: 0427787	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-00 405A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee, for 
the period prior to September 8, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a right knee 
disability and a disability rating in excess of 10 percent 
for his service-connected left knee disability.  The veteran 
responded with a February 2001 Notice of Disagreement, and 
was sent a December 2002 Statement of the Case by the RO.  He 
then filed a January 2003 VA Form 9, perfecting his appeal of 
this issue.  In April 2004, the veteran testified before a 
decision review officer at the RO.  

In a September 2003 rating decision, the veteran was awarded 
a temporary total rating of 100 percent, effective September 
8, 2003, for his service-connected left knee disability, 
status post total knee replacement, pursuant to the 
provisions of Diagnostic Code 5010-5055.  While it is not a 
permanent total rating, it is currently in effect and is the 
highest schedular rating that can be assigned.  The Board is 
unable to determine what future evaluation may be warranted.  
Therefore, the issues cited on the first page of this 
decision are the only matters currently before the Board for 
appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran did not incur a right knee disability during 
active military service, arthritis of the right knee within a 
year thereafter, and a preponderance of the evidence is 
against a finding that the veteran's current right knee 
disability is due to or the result of his service-connected 
left knee disability.  

3.  Prior to September 8, 2003, the veteran's degenerative 
joint disease of the left knee was characterized by extension 
to 10º, flexion to 100º, use of a knee brace, some pain on 
motion, and no instability of the knee joint.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated in 
service, arthritis of the right knee may not be presumed to 
have been incurred therein and right knee disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107(West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2003).  

2.  The criteria for the award of a separate 10 percent for 
the period from September 28, 2000 to September 8, 2003, for 
the veteran's degenerative joint disease of the left knee 
with loss of flexion are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Codes 5003, 5010, 5260 (2003).  

3.  The criteria for the award of a separate 10 percent for 
the period from September 28, 2000 to September 8, 2003, for 
the veteran's degenerative joint disease of the left knee 
with loss of extension are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Codes 5003, 5010, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in May 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The December 2000 rating decision, the December 2002 
statement of the case (SOC), and the May 2004 supplemental 
statement of the case (SSOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims of service connection and for an increased rating.  
The May 2004 specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder contains VA treatment records relevant to 
the veteran's claims.  The veteran was afforded a VA 
examination in November 2000.  Pertinent private medical 
reports have been obtained and are of record.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

I. Service connection - Right knee disability

The veteran seeks service connection for a right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  In addition, 
when certain statutorily specified disabilities, such as 
arthritis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Service connection may be awarded for any 
disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2003).  Finally, 
service connection may also be awarded for a nonservice-
connected disability that is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran has not claimed and the record does not show that 
he had a right knee disability in service or that arthritis 
of the right knee was manifested within the first post 
service year.  He has argued that his right knee disability 
is secondary to his service-connected left knee disability.  

In support of his claim, the veteran has submitted both 
private and VA medical treatment records.  A July 1995 report 
notes that he injured his left knee playing football in 1967 
and had arthroscopic surgery in 1983.  September 2000 
treatment notes from J.S.H., M.D., confirmed medial 
compartment narrowing on the right knee, but did not indicate 
this disability was the result of the veteran's left knee 
disability.  It was reported that both knees "flared" 
recently when he wrenched a knee.  A November 2000 VA medical 
examination confirmed degenerative joint disease of the right 
knee, but did not indicate that this disability was a result 
of the veteran's left knee disability.  The VA examiner 
stated she was "unable to relate [the veteran's] right knee 
disability . . . to [his] left knee [disability] without 
resorting to speculation."  The remainder of the VA 
treatment records confirms a current diagnosis of 
degenerative joint disease of the right knee, but do not 
indicate the veteran's right knee disability is due to or the 
result of his left knee disability.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disability.  
While both private and VA medical examiners have examined the 
veteran's right knee, no medical expert has suggested the 
veteran's right knee disability is etiologically related to 
his service-connected left knee disability.  When a VA 
examiner was asked to consider whether such a nexus existed, 
she stated she would be unable to find such a relationship 
"without resorting to speculation."  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  

The veteran has himself stated that his current right knee 
disability is the result of his left knee disability but as a 
layperson, the veteran's personal opinion regarding medical 
etiology and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of any competent medical evidence establishing a 
nexus between the veteran's right and left knee disabilities, 
service connection for a right knee disability must be 
denied.  

The record reflects that left knee disability had its onset 
in service as a result of trauma to the left knee and right 
knee disability was manifested many years later.  There is no 
suggestion in the competent evidence of record that the 
traumatic changes in the left knee had any effect on the 
development of right knee impairment.  Overall, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right knee disability, as such a 
disability was not incurred during active military service, 
or within a year thereafter, and is not shown by the medical 
evidence to be due to or the result of his service-connected 
left knee disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased rating - Left knee disability

The veteran seeks an increased rating for his service-
connected left knee disability.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As was noted in the introduction, the veteran has been 
assigned a disability rating of 10 percent for the period 
prior to September 8, 2003.  Traumatic arthritis is rated by 
analogy to degenerative arthritis, which in turn makes 
reference to the criteria for limitation of motion of the 
affected joint, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for 20º of extension, and a 40 percent rating for 30º of 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2003).  

On September 17, 2004, the VA General Counsel issued 
VAOGCPREC 9-2004, which found that a veteran can receive 
separate ratings under Diagnostic Code (DC) 5260 (leg, 
limitation of flexion), and DC 5261 (leg, limitation of 
extension) for disability of the same joint.  

For the reasons to be discussed below, separate disability 
ratings of 10 percent are warranted for limitation of flexion 
and extension of the left knee from September 28, 2000 to 
September 8, 2003.  

On private medical examination on September 28, 2000, the 
veteran reported a history of chronic left knee pain.  He 
also stated he underwent left knee arthroscopy in 1985.  
Physical examination revealed 10-15º valgus deformity on the 
left.  There was about 10 degrees' of "flexion" on the left 
and none on the right.  There was good "further flexion" on 
both sides.  The left knee displayed no instability to stress 
testing, no marked synovitis or effective, and moderate 
crepitus.  X-rays revealed marked lateral compartment 
arthritic changes, with bone on bone contact.  

A VA examiner evaluated the veteran's left knee in November 
2000.  He reported increasing pain in his left knee over the 
recent past, along with weakness and stiffness.  He wore a 
brace on his left knee.  Physical examination revealed no 
gross abnormality of the left knee.  Range of motion testing 
indicated extension to 0º and flexion to 100º.  Drawer's and 
Babinski's signs were negative, and the left knee joint was 
stable, with no lateral looseness medially or laterally.  
Deep tendon reflexes and pulses of the left leg were 2+.  The 
final diagnosis was of degenerative joint disease of the left 
knee.  The examiner noted that while the veteran may 
experience pain, weakness, fatigue, and lack of endurance, no 
additional limitation of motion associated with such factors 
was reported.  

The veteran has also sought VA outpatient treatment since 
2000 for his left knee.  He has consistently reported pain 
and weakness of the left knee joint.  

After reviewing the totality of the record, the Board finds 
that separate disability ratings of 10 percent are warranted 
for loss of left knee extension and flexion, for the period 
from September 28, 2000 to September 8, 2003.  The veteran 
had 10 degrees' of flexion on examination in September 2000 
and further flexion was also present.  The Board construes 
this to mean that the knee lacked 10 degrees of full 
extension at that time, and had further flexion.  A 10 
degrees loss of extension warrants a 10 percent rating.  
According to the November 2000 range of motion findings, the 
veteran has extension to 0º and flexion to 100º.  While the 
loss of flexion exhibited does not warrant a compensable 
evaluation, the veteran did exhibit pain on motion and needed 
a knee brace for support.  Resolving doubt in the veteran's 
favor, a 10 percent rating is warranted for this limitation 
of flexion.  

The medical record does not reflect any additional impairment 
or limitation of motion based on instability, excess 
fatigability, pain, weakness, or incoordination of the left 
knee.  On examination in November 2000, the VA examiner did 
not indicate any additional limitation of motion resulted 
from pain, weakness, fatigue, incoordination, or lack of 
endurance of the left knee joint.  Therefore, an increased 
rating based on such factors is not warranted.  See DeLuca, 
supra.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis nor disunion or malunion of the tibia or 
fibula of either knee have been noted in the present case.  

In considering the veteran's claim, the Board is cognizant of 
VA General Counsel Opinion 23-97, which holds that in certain 
cases where the veteran has both limitation of motion and 
instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the November 2000 VA examination 
report, the veteran does not have instability of the left 
knee joint; thus, a separate evaluation for instability is 
not warranted at this time for the knee.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of separate 10 percent ratings 
for limitation of flexion and extension of the veteran's left 
knee, for the period prior to September 8, 2003.  




ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to a left knee disability, 
is denied.  

Entitlement to separate 10 percent ratings for the loss of 
flexion and extension of the left knee for the period from 
September 28, 2000 to September 8, 2003 is allowed, subject 
to the regulations governing the award of monetary benefits.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



